 



Exhibit 10.15
OMNIBUS AMENDMENT NUMBER FOUR
to the
OPTION ONE OWNER TRUST 2005-6 WAREHOUSE FACILITY
     This OMNIBUS AMENDMENT NUMBER FOUR (this “Amendment”) is made and is
effective as of this 12th day of July, 2006, among Option One Owner Trust 2005-6
as issuer (the “Issuer”), Option One Loan Warehouse Corporation as depositor
(the “Depositor”), Option One Mortgage Corporation as loan originator and
servicer (“Option One”), Wells Fargo Bank, N.A. as indenture trustee (the
“Indenture Trustee”) and Lehman Brothers Bank as noteholder agent and purchaser
(“Lehman Brothers”) to (i) the Pricing Letter, dated as of June 1, 2005 among
the Issuer, the Depositor, Option One and the Indenture Trustee (as amended or
supplemented, the “Pricing Letter”) and (ii) the Sale and Servicing Agreement,
dated as of June 1, 2005 (as amended, supplemented or otherwise modified from
time to time, the “Sale and Servicing Agreement”), among the Issuer, the
Depositor, Option One and the Indenture Trustee (as amended, supplemented or
otherwise modified from time to time, the “Sale and Servicing Agreement” and
together with the Pricing Letter, the “Transaction Documents”), among the
Issuer, the Depositor, Option One and the Indenture Trustee.
RECITALS
     WHEREAS, the parties have previously entered into the Pricing Letter; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Pricing Letter.
     SECTION 2. Amendments to Pricing Letter.
  (a) The definition of “Collateral Value” in the Section 1 of the Pricing
Letter is hereby amended by deleting in its entirety subsection (A)(viii)
relating to 40 year amortization Loans and interest only Loans and replacing it
with the following:
“ (viii) the aggregate outstanding Principal Balance of 40 year amortization
Loans and interest only Loans combined may not exceed 50% of the Pool Principal
Balance;”
  (c) The definition of “Collateral Value” in the Section 1 of the Pricing
Letter is hereby amended by deleting in its entirety subsection (A)(ix) relating
to interest only Loans.

1



--------------------------------------------------------------------------------



 



  (d) The definition of “Collateral Value” in the Section 1 of the Pricing
Letter is hereby amended by deleting in its entirety subsection (A)(x) relating
to 40 year amortization Loans.
     SECTION 3. Amendments to Sale and Servicing Agreement.
  (a) The definition of “Combined LTV or CLTV” in Section 1.01 of the Sale and
Servicing Agreement is hereby amended by deleting the definition in its entirety
and replacing it with the following:
  “Combined LTV or CLTV: With respect to any Mortgage Loan, the ratio of the
outstanding Principal Balance on the related date of origination of (a) (i) such
Loan plus (ii) any other First Lien Loan or Second Lien Loan secured by the
Mortgaged Property, to (b) the lesser of (x) the Appraised Value of the
Mortgaged Property at origination or (y) if the Mortgaged Property was purchased
within 12 months of the origination of the Loan, the purchase price of the
Mortgaged Property, expressed as a percentage.”
     SECTION 4. Representations. To induce Lehman to execute and deliver this
Amendment, each of the Issuer and the Depositor hereby jointly and severally
represents to Lehman Brothers that as of the date hereof, after giving effect to
this Amendment, (a) all of its respective representations and warranties in the
Basic Documents are true and correct, and (b) it is otherwise in full compliance
with all of the terms and conditions of the Basic Documents.
     SECTION 5. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by Lehman all of the reasonable
out-of-pocket costs and expenses incurred in connection with the transactions
contemplated hereby and in the other Basic Documents including, without
limitation, (i) all reasonable fees, disbursements and expenses of counsel to
Lehman Brothers, (ii) all reasonable fees and expenses of the Indenture Trustee
and Owner Trustee and their counsel and (iii) all reasonable fees and expenses
of the Custodian and its counsel.
     SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Transaction Documents shall continue in full force and effect in
accordance with its terms. Reference to this Amendment need not be made in the
Transaction Documents or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to, or with respect to, the Transaction Documents, any reference in any
of such items to the Transaction Documents being sufficient to refer to the
Transaction Documents as amended hereby.
     SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.

2



--------------------------------------------------------------------------------



 



     SECTION 8. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
     SECTION 9. Limitation on Liability. It is expressly understood and agreed
by the parties hereto that (a) this Amendment is executed and delivered by
Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2005-6 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  OPTION ONE OWNER TRUST 2005-6    
 
           
 
  By:   Wilmington Trust Company, not in its
individual capacity but solely as owner
trustee    
 
           
 
  By:   /s/ Mary Kay Pupillo    
 
  Name:  
 
Mary Kay Pupillo    
 
  Title:   Assistant Vice President    
 
                OPTION ONE LOAN WAREHOUSE CORPORATION    
 
           
 
  By:   /s/ Philip Laren    
 
  Name:  
 
Philip Laren    
 
  Title:   Vice President    
 
                OPTION ONE MORTGAGE CORPORATION    
 
           
 
  By:   /s/ Philip Laren    
 
  Name:  
 
Philip Laren    
 
  Title:   Senior Vice President    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Darron C. Woodus    
 
  Name:  
 
Darron C. Woodus    
 
  Title:   Assistant Vice President    
 
                LEHMAN BROTHERS BANK    
 
           
 
  By:   /s/ [ILLEGIBLE]    
 
  Name:  
 
   
 
  Title:        

 